Citation Nr: 9923915	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-22 718	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for total left 
knee arthroplasty currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for a right knee 
injury, currently evaluated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the lumbar spine and multiple joints and a jaw 
condition or injury.  




WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. [redacted], and Mr. [redacted]


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1952 to March 1956, and from October 1961 to August 1962.  

2.  The Board remanded this case to the RO in August 1997 and 
in February 1999.  

3.  On April 6, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
      JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



